Citation Nr: 0730200	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied the veteran's claim in a 
September 2005 decision.  The veteran appealed that decision 
to the Court of Appeals for Veterans Claims (Court).  In 
January 2007, the Court remanded the veteran's claim to the 
Board pursuant to a Joint Motion for Remand.  The Board finds 
that remand is required to comply with all the reasons for 
remand set for the in the Joint Motion for Remand.  
Specifically, remand is necessary to obtain the veteran's VA 
employee personnel and medical records from the VA Medical 
Center in Tuskegee, Alabama.

In addition, the Joint Motion for Remand instructed the Board 
to obtain the report of the veteran's service entrance 
examination, which is not part of the service medical records 
included in the claims folder.   Thus remand is necessary to 
search for this record.

The Board notes that the veteran submitted additional 
evidence in support of his appeal in August 2007 with a 
waiver of Agency of Original Jurisdiction consideration.  
However, this evidence does not include the veteran's VA 
employee records.

Since it is necessary to remand this case, the Board 
concludes that additional notice must be provided to the 
veteran pursuant to changes to VA's obligations set forth in 
recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current legal requirements 
concerning claims for service connection.

2.  Obtain the veteran's VA employee 
personnel and medical records from the VA 
Medical Center in Alabama at which the 
veteran works and receives treatment, 
(apparently Tuskegee).  All efforts to obtain 
these records should be fully documented.

3.  Attempt to locate and associate the 
report of the veteran's service entrance 
examination conducted in August 1972 with the 
claims file.  If it cannot be found, contact 
the veteran and request he submit any copy he 
might have of this record.  All other efforts 
to recover this record should be made 
consistent with VA's procedures with regard 
to lost service records.  If all efforts to 
locate the report of the veteran's service 
entrance examination are not successful in 
recovering it, then a memorandum of 
unavailability should be issued.

4.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, the veteran's 
claim should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



